Citation Nr: 1243300	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  12-02 503A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 28, 2010, Board of Veterans' Appeals decision which denied service connection for hypertension.

(The issue of entitlement to educational benefits for the Veteran's dependent child from January 22, 2002, to January 22, 2010, is discussed in a separate decision.)


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of clear and unmistakable error (CUE), a Board of Veterans' Appeals (Board )decision, dated July 28, 2010, in which the Board denied a claim for service connection for hypertension.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1958 to September 1961.  

2.	In September 2012, the Board was notified by the RO, via a death certificate uploaded to Virtual VA, that the moving party died on August [redacted], 2012.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2012).




ORDER

The motion is dismissed.





                       ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



